Citation Nr: 1530503	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for Epstein-Barr Virus (EBV).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 1990 and from February 1993 to September 2002.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in September 2009, November 2013, and October 2014.  At those times, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's October 2014 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the November 2013 Board remand, the AOJ was ordered to adjudicate the claim for CFS.  The AOJ failed to do so.  In the October 2014 Board remand, the AOJ was once again ordered to adjudicate the claim for CFS.  To date, the AOJ has never adjudicated the claim for CFS.  Instead, the issue of entitlement to service connection for CFS was included on the March 2015 Supplemental Statement of the Case (SSOC).  This is not an adjudication, but a RE-adjudication.  38 C.F.R. § 19.31 (2014) (stating that in no case with an SSOC be used to announce a decision by the AOJ on an issue not previously addressed.)  Additionally, the AOJ never provided the Veteran with notice of her appellate rights.  On remand, the AOJ is ordered to provide notice of appellate rights to the Veteran and adjudicate her claim of entitlement to service connection for CFS, in a rating decision and, if the decision is unfavorable, provide notice of appellate rights to the Veteran.

Additionally, in an April 2015 statement, the Veteran wrote that her EBV symptoms had worsened.  Therefore, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's EBV.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should undertake appropriate development to obtain any outstanding records (private and VA) pertaining to post-service treatment of EBV and CFS.  If any requested records are not obtained, all efforts to obtain the records should be documented in the record.

2.  Adjudicate the issue of entitlement to service connection for CFS, in a rating decision.  

If the Veteran's claim is denied, provide the Veteran with appropriate notice regarding her appellate rights.  

3. Schedule the Veteran for an examination to determine the current nature, extent, and severity of all her service-connected EBV related symptoms.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




